Citation Nr: 1750093	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-45 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stroke, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision/s of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran received, among other awards and decorations, the Purple Heart.

In December 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2014 and March 2016, at which times it was remanded for a Board hearing.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's stroke was incurred in or is otherwise related to service, to include as secondary to diabetes mellitus.

2.  The weight of the evidence is against a finding that the Veteran's eye disability was incurred in or is otherwise related to service, to include as secondary to diabetes mellitus.

3.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction was incurred in or is otherwise related to service, to include as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for stroke, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for an eye disability, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. Regarding the duty to notify, VA provided the Veteran with a notice letter in December 2008.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in August 2008, February 2009, and December 2012.  The Veteran signed a statement in December 2016 waiving RO consideration of additional evidence and records.

As such, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Stroke

The Veteran contends that his stroke was caused by his diabetes mellitus.  However, the Board finds that the competent evidence of record weighs against a finding that his stroke is related to his diabetes mellitus.

Medical treatment records from February 2007 noted that the Veteran had a transient ischemic attack or probably hypertensive crisis, hypertensive encephalopathy causing the problem.  He had a known history of hypertension.  There were no residual neurologic symptoms or motor symptoms and a review of symptoms was unremarkable.  The medical doctor noted that the Veteran completely recovered.  11/17/2008 Medical Treatment Records-Non-Government Facility, at 15-17.

The Veteran was afforded a VA examination in February 2009.  It was detailed that in February 2007 he was admitted to the hospital with severe headaches and vomiting.  His blood pressure was elevated to 215/115 and he had an episode that was thought to be secondary to transient ischemic attack or hypertensive crisis.  His symptoms resolved in twenty-four hours and his blood pressure normalized after medications were given to him.  It was noted that he had a history of hypertension for thirty to thirty-five years.  The Veteran denied any episodes of transient ischemic attacks or cerebrovascular accident since February 2007.  The examiner opined that the episode of transient ischemic attack was more likely than not secondary to his uncontrolled hypertension and not due to diabetes mellitus.  
He also had no residuals at examination.  2/26/2009 VA Examination.

The Veteran was afforded another VA examination in December 2012.  The examiner determined that his stroke was not due to diabetes mellitus.  12/24/2012 VA Examination, at 10.

At his hearing in December 2016, he indicated that his doctor told him that his diabetes was the cause of his stroke because his blood sugar was too high.  He stated that he had the stroke about 2009 or 2010 timeframe.  He also indicated that his stroke was not related directly to service.  12/5/2016 Hearing Transcript, at 3-9.

The Board finds the Veteran is competent to report his assertions regarding symptoms.  38 C.F.R. § 3.159(a)(2).  However, the Board finds that strokes and their etiology are of a complex nature, as they involve the nervous system, and are beyond lay observation and require further testing and confirmation by an expert.  In light of this, the Board finds the Veteran is not competent to provide evidence regarding the etiology of his stroke.

The Board places the most weight on the opinion of the VA examiners.  In this regard, the examiners reviewed the pertinent medical history and examined the Veteran.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the complete applicable record and relevant facts, the Board finds such opinions are probative and material to the Veteran's service connection claim, to include on a secondary basis, and deserving of much weight.  Additionally, while the Veteran stated that his doctor told him his disability was due to his diabetes mellitus, there is no mention of this in his medical records nor is there a contrary medical opinion of record.  As such, this statement is outweighed by the VA examination reports of record.  

The Board finds that service connection on a direct basis for a stroke is not warranted.  Service treatment records are silent for any mention of strokes.  
No abnormal heart, vascular system, or neurological problems were noted upon entrance or separation examinations.  No relevant complaints were raised in the accompanying report of medical history.  10/6/1971 STR-Medical.  Additionally, the Veteran does not contend that his stroke was directly related to service.  As such, the competent and probative evidence weighs against a finding of an in-service event, occurrence, or disease.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for a stroke disability and/or its residuals, to include as secondary to a service connected disability.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Eye Disability

The Veteran contends that his eye disability was caused by his diabetes mellitus.  However, the Board finds that the competent evidence of record weighs against a finding that his eye disability is related to his diabetes mellitus.

Service treatment records are silent for any complaints of eye problems.  No eye problems were noted upon entrance or separation examinations, and no relevant complaints were raised in the accompanying report of medical history.  10/6/1971 STR-Medical.  In this regard, the Board notes that the April 1971 report of medical history reflects that the Veteran checked boxes for various things that were ailing him, to include dizziness, hearing loss, cramps, and foot trouble.  However, the box corresponding to eye trouble was not marked.  On clinical examination at separation, the Veteran's physical profile for the eyes was "1."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the "PULHES" profile reflects the overall physical and psychiatric condition of the service member on a scale of 
1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Board finds that this evidence weighs against an in-service event, injury, or disease.

At a VA examination in August 2008 for diabetes mellitus, the examiner noted that the Veteran denied any visual problems.   On examination, his pupils were equal round and reactive to light with extraocular muscles intact.  Additionally, he had an eye examination in March 2008 and was told that he had no retinopathy.  8/22/2008 VA Examination.

The Veteran was afforded another VA examination in December 2012.  Diabetic retinopathy was not found to be a complication of diabetes mellitus.  It was determined that an eye disability was not caused or aggravated by his diabetes mellitus.  12/24/2012 VA Examination, at 9-11.

Medical records indicate that he had eye examinations in September 2013, February 2014, July 2015, and February 2016.  They all note that there is no evidence of diabetic retinopathy.  5/9/2016 CAPRI, at 2, 23, 64, 90

At his December 2016 hearing, the Veteran indicated his eye disability was retinopathy.  After his stroke, he went to the doctor because his left eye became lazy for a while.  He had the blood pressure behind his eyes checked about every six months.  He stated that he had not questioned his doctor about the cause of his eye disability and the doctor had not made a connection between the eye disability and his diabetes.  He indicated that his doctor always brought up his blood sugar and diabetes, but had not directly said that was the cause of his eye disability.  12/5/2016 Hearing Transcript, at 12-17.

As noted previously, the Veteran is competent to report his assertions regarding symptoms.  38 C.F.R. § 3.159(a)(2).  However, the Board finds that eye disabilities and their etiology are of a complex nature and are beyond lay observation and require further testing and confirmation by an expert.  As such, the Board finds the Veteran is not competent to relate his current eye symptomatology to his service-connected diabetes and the Board places no weight on a statement in this regard.

The evidence does not support a finding that the Veteran's eye disability was caused or aggravated by diabetes mellitus.  Two VA examiners determined that the he did not have diabetic retinopathy or another eye disability that was related to his diabetes.  Additionally, the medical records reflect ongoing treatment and eye examinations over the course of several years and they do not attributing an eye disability to his diabetes.

The competent evidence of record also weighs against a finding that an eye disability is directly related to service.  As noted above, there is no documentation in service treatment records of any complaints for the eyes.  Additionally, the Veteran does not contend that his eye disability is directly related to service.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for an eye disability, to include as secondary to a service connected disability, such as diabetes.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Erectile Dysfunction

The Veteran contends that his erectile dysfunction was caused by his diabetes mellitus.  However, the Board finds that the competent evidence of record weighs against a finding that his erectile dysfunction is related to his diabetes mellitus.

Service treatment records are silent for any complaints of erectile dysfunction.  No erectile dysfunction problems were noted upon entrance or separation examinations, and no relevant complaints were raised in the accompanying report of medical history.  10/6/1971 STR-Medical.

At a VA examination in August 2008 for diabetes mellitus, the examiner noted that the Veteran's erectile dysfunction had been ongoing for the previous five years.  It was noted that he was not on medication for this condition.  He was diagnosed with diabetes in May 2007.  The examiner explained that his erectile dysfunction preceded diabetes and was not due to diabetes mellitus.  8/22/2008 VA Examination.

The Veteran was afforded another VA examination in December 2012.  The examiner did not find that his erectile dysfunction was due to his diabetes mellitus.  12/24/2012 VA Examination, at 10.

During his hearing in December 2016, the Veteran stated that his erectile dysfunction became more evident after his stroke.  He was given medication, but it did not work for him.  He stated that he was told that his diabetes got worse and caused the erectile dysfunction to get worse.  12/5/2016 Hearing Transcript, at 9-11.

The Board places the most weight on the opinion of the VA examiners.  In this regard, the examiners reviewed the pertinent medical history and examined the Veteran.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the complete applicable record and relevant facts, the Board finds such opinions are probative and material to the Veteran's service connection claim and deserving of much weight.  Additionally, the Veteran had erectile dysfunction for five years before he was diagnosed with diabetes.  There is also no contrary medical evidence or opinion of record.

The competent evidence of record also weighs against a finding that erectile dysfunction is directly related to service.  As noted above, there is no documentation in service treatment records of any complaints for erectile dysfunction.  Additionally, the Veteran does not contend that his erectile dysfunction is directly related to service.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for erectile dysfunction, to include as secondary to a service connected disability.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for stroke, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


